Bigelow, J.
The rule is well settled, that the declarations of a grantor, made subsequently to the execution and delivery of a deed, are inadmissible to prove that the title of his grantee is invalid, as being fraudulent against the creditors of the grantor. Bridge v. Eggleston, 14 Mass. 250. Foster v. Hall, 12 Pick. 99.
The present case comes within this rule. The declarations of the husband, which were admitted in evidence, were made long after the conveyance ; and they were offered, not as affecting his rights or interest in the estate, or as the declarations of a party to the record, but for the purpose of impeaching the title which his wife had acquired under his deed. This title was in her own right, though acquired through his instrumentality, and *580was held independently of her husband. He had no legal right or power to control or affect it after it became vested in her. There is nothing in the relation of husband and wife, in the absence of proof of agency or other direct authority, which authorizes the husband to disparage, by his acts or declarations, the title of his wife in real property to which she is entitled in her own right. New trial ordered.